DREW, Chief Justice.
The respondent George McFee has moved to dismiss the petition for review of an order of the Industrial Commission entered April 19, 1955, on the ground that the petition was not timely filed. The petition with airmail postage affixed was deposited in the post office at West Palm Beach before 10:00 a. m., on Friday, June 17, 1955, the fifty-ninth day after entry of the order sought to be reviewed. The petition was not delivered on the next day to the office of this court, but was received here for filing on Monday, June 20, 1955.
Rule 16(1), Supreme Court Rules, 30 F.S.A., provides that orders of the Industrial Commission are reviewable only upon “a petition filed in this Court within 60 days from the date the order sought to be reviewed is filed in the office of the Industrial Commission.” In Azalea Homes, Inc. v. Makela, Fla.1955, 77 So.2d 451, a petition to review an order of the Industrial Commission was filed in the office of the Clerk of this court on Tuesday, July 6, 1954, to review an order entered 61 days earlier. The petition was dismissed because not filed within 60 days from the time of the entry of the order sought to be reviewed.
Under the holding of the Azalea case and the language of the present rule requiring that the petition be filed “in this court” within 60 days from entry of the order sought to be reviewed, we have no alternative but to grant the motion to dismiss. '
The motion to dismiss is hereby granted.
TERRELL and SEBRING, JJ., concur.
ROBERTS, J., concurs specially.